From an order denying the plaintiffs’ motion for an injunction pendente lite to restrain the defendants from picketing the plaintiffs’ place of business, and granting a cross-motion by the defendants to dismiss the plaintiffs’ complaint, the plaintiffs appeal. Order affirmed, with ten dollars costs and disbursements, with leave to *726plaintiffs to serve an amended complaint within ten days from the entry of the order hereon. (Stuhmer & Co. v. Korman, 252 App. Div. 878; Lauf v. E. G. Shinner & Co., 303 U. S. 323.) Certain of the statements used by those picketing the plaintiffs’ premises were manifestly false, and in a proper action might be restrained. Lazansky, P. J. Carswell, Johnston, Adel and Close, JJ., concur. [173 Misc. 521.] John J. Sullivan, Respondent, v. Hessian Hills Corporation and Others, Defendants, and Hessian Hills Realty Corp., Appellant. Municipal Investors, Inc., Respondent, v. Hessian Hills Corporation and Others, Defendants, and Hessian Hills Realty Corp., Appellant. — 1 Actions to foreclose transfer of tax liens. Order denying the motion of appellant to set aside a stipulation consenting to judgment, and for other relief, and vacating a stay theretofore granted, affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ., concur.